Citation Nr: 1749758	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-33 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for clostridium difficile.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served in the North Dakota Army National Guard.  He had a period of active duty for training (ACDUTRA) from May 2004 to October 2004 and a period of active duty from August 2005 to December 2006.  His awards and decorations include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in Fargo, North Dakota.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of that proceeding is associated with the record.

In January 2015, the Board granted service connection for chronic obstructive pulmonary disease (COPD) and remanded the claim for service connection for an intestinal disorder for further development.  In December 2015, the Board again remanded the claim for service connection for an intestinal disorder.  The case has since been returned to the Board for appellate review.

In a February 2016 rating decision, the Appeals Management Center (AMC) granted service connection for gastroesophageal reflux disease (GERD) with esophagitis (claimed as an intestinal disorder).  As such, there is no remaining case or controversy with respect to the claim for service connection for an intestinal disorder, to include GERD and esophagitis.  Therefore, that issue is no longer on appeal.  However, the AMC also issued a February 2016 supplemental statement of the case that denied entitlement to service connection for clostridium difficile.  The Board notes that the Veteran originally filed a claim for service connection for an intestinal disorder, to include clostridium difficile.  Therefore, given the specific procedural background in this case, a claim for service-connection for clostridium difficile remains on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDING OF FACT

The Veteran has not had a current diagnosis of clostridium difficile at any point during the pendency of the appeal.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for clostridium difficile have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2016).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a)-(d).

In addition, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state or territory.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

In this case, the Veteran's service personnel records show that he served on active duty in Iraq from November 2005 to November 2006.  Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for clostridium difficile.  

Historically, a January 2008 private laboratory report noted that findings were positive for clostridium difficile toxin A and/or B positive.  

During a February 2012 VA examination, the Veteran reported that he was diagnosed with clostridium difficile in January 2008.   He also stated that he continued to have occasional symptoms of pain in the mid-lower abdomen and bowel movements of a normal consistency two to three times per day.   

The examiner noted that a January 2008 private laboratory report was positive for clostridium difficile.  However, she concluded that the Veteran's clostridium difficile had resolved.  The examiner also indicated that the Veteran did not have any signs or symptoms attributable to any infectious intestinal conditions.  In so finding, the examiner stated that recurrences and relapses can occur shortly after the initial treatment for clostridium difficile, as well as post-inflammatory bowel disorder and other inflammatory conditions.  However, she concluded that the Veteran did not describe any such conditions.  

The examiner further explained that clostridium difficile is a disease with a clear and specific etiology, pathophysiology, and diagnosis.  Moreover, symptoms due to clostridium difficile start shortly after exposure.  The examiner noted that the Veteran was not diagnosed for approximately two years after returning home.  She opined that the Veteran's resolved clostridium difficile was less than likely related to a specific exposure event in Southwest Asia.  

During a February 2016 VA examination, the Veteran reported that he was diagnosed with clostridium difficile  in 2007 and that he continued to have a few episodes of loose stools.  The examiner noted that a January 2008 private laboratory report was positive for clostridium difficile.   However, she concluded that the Veteran's clostridium difficile had resolved.  The examiner further stated that the Veteran did not have any signs or symptoms attributable to any infectious intestinal conditions.  In so doing, she noted that laboratory documentation of clostridium difficile was greater than one year form the Veteran's active duty period of service.  The examiner also noted that the Veteran's VA medical records dated since 2008 showed no recurrence of clostridium difficile.  She opined that the Veteran's clostridium difficile resolved prior to filing his claim for service connection in January 2012. 

In a separate February 2016 VA examination report, the examiner noted a diagnosis of GERD with esophagitis and gastritis.  She specifically opined that the disorder did not resolve prior to January 2012 and continued to the present. 

In this case, as noted above, the record shows that the Veteran was diagnosed with clostridium difficile in January 2008.  However, the evidence does not show that he currently has clostridium difficile.  Nor is there any indication that the Veteran has been diagnosed with clostridium difficile during the pendency of the appeal or within close proximity thereto.  Indeed, the Veteran filed his claim for service connection in January 2012, and the medical evidence since that time does not document any current diagnosis of clostridium difficile.  In particular, the February 2012 and February 2016 VA examiners both concluded that the Veteran's clostridium difficile had resolved, and that he did not have any signs or symptoms attributable to any infectious intestinal conditions.  

The Board acknowledges that the Veteran has asserted that he has ongoing symptoms of clostridium difficile.  See, e.g., April 2012 notice of disagreement; December 2012 substantive appeal.  The Veteran is certainly competent to report observable symptoms and events.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board finds that the February 2012 and January 2016 examiners' opinions are more probative in assessing whether the Veteran has had clostridium difficile during the appellate period.   The examiners considered the Veteran's lay statements and the pertinent medical evidence of record pertaining to clostridium difficile. 

Furthermore, the Veteran's claim was previously broadened to encompass any intestinal disorders.  As noted above, in a February 2016 rating decision, the Veteran was granted service connection for an intestinal disorder diagnosed as GERD with esophagitis.  Notably, the February 2016 VA examiner specifically considered the Veteran's reported symptoms when rendering her diagnosis of GERD with esophagitis and gastritis.  Moreover, the February 2012 VA examiner indicated that clostridium difficile is a disease with a clear and specific etiology, pathophysiology, and diagnosis.  As the Veteran's gastrointestinal symptoms have been attributed to a known clinical diagnosis, the provisions of 38 C.F.R. § 3.317 are not for application.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran has not had clostridium difficile during the pendency of the appeal or within close proximity thereto, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431(2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 499, 53.  


ORDER

Entitlement to service connection for clostridium difficile is denied.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


